           CaseID:
DocuSign Envelope 2:18-cv-08878-ODW-RAO             Document
                   34D166C8-6BE8-4851 -AA05-94F65374E516       14 Filed 02/20/19 Page 1 of 15 Page ID #:156



                   MANNING LAW, APC
                   Joseph R. Manning, Jr., Esq. (SBN 223381)
             2     Michael J. Manning, Esq. (SBN 286879)
                   Tristan P. Jankowski, Esg. (SBN 290301)
             3     4667 MacArthur Blvd., Ste. 150
                   Newport Beach CA 92660
             4     Telephone: (949) 200-8755
             5     Attorneys for Plaintiff
                   REBECCA CASTI(LO
             6
                   SACKS, RICKETTS AND CASE LLP
             7     Robert B Bader
                   177 Post Street, Suite 650
             8     San Francisco, CA 94108
             9     A ttornr:y_s for Defendant
                   MEINEKE CAR CARE CENTERS, LLC
            10
            11                               UNITED ST ATES DISTRICT COURT
            12             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

            13     REBECCA CASTILLO, an individual,                    CASE NO.: 2:18-cv-08878-0DW-RAO
            14                              Plaintiff,                 CONSENT DECREE
            15                      v.

            16     MEINEKE CAR CARE CENTERS,
                   LLC, a North Carolina corporation; and
            17
                   DOES 1-10, inclusive,
            18
                                            Defendants.
            19

            20
            21

            22
            23

            24

            25

            26
            27

            28

                                                                                              CONSENT DEC REE
DocuSign Envelope ID: 340166C8-6BE8-4851-M05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 2 of 15 Page ID #:157



                                                            CONSENT DECREE
                2             1.    This Consent Decree is entered into as of the Effective Date, as defined
                3    below m Paragraph 9, by and between the following parties: Plaintiff Rebecca
                4   Castillo ("Plaintiff'), and Defendant Meineke Car Care Centers, LLC ("Defendant").
                5   Plaintiff and Defendant shall hereinafter be collectively referred to as the "Parties"
                6   for the purposes and on the terms specified herein.
                7                                              RECITALS
              8              2.     On or about August 30, 2018, Plaintiff filed a lawsuit against Defendant
              9     in the Superior Court of California, County of Los Angeles, entitled Rebecca Castillo
            10      v. Meineke Car Care Centers, LLC, Case No. KC070574. On October 15, 2018,
            11      Defendant removed the lawsuit to the United States District Court for the Central

            12      District of California, Case No. 2: l 8-cv-08878-0DW-RAO (the "Action"). Plaintiff

            13      alleged that Defendant's website: www.meineke.com (the " Website") is not fully

            14      accessible to individuals with disabilities in violation of California's Unruh Civil

            15      Rights Act, California Civil Code § 51 et seq. ("Umuh Civil Rights Act") and the

            16      Americans with Disabilities Act, 42 U .S.C. § 12101 et seq. ("ADA").

            17              3.      Defendant expressly denies that the Website violates any federal , state

            18      or local law, including the Umuh Civil Rights Act and the ADA, and it denies any

            19      other wrongdoing or liability whatsoever. By entry into this Consent Decree,

            20      Defendant does not admit any wrongdoing.

           21               4.     This Consent Decree resolves, settles, and compromises all issues

           22
                    between the Parties in the Action.

           23               5.     This Consent Decree is entered into by Plaintiff, individually, but is

           24       intended to inure to the benefit of vision impaired individuals.

           25
                                                             JURISDICTION

           26               6.     Plaintiff alleges that Defendant is a private entity that owns and/or

           27
                    operates the Website which is available through the internet to personal computers,
                    laptops, mobile devices, tablets, and other similar technology.
           28
                                                                  -2-
                                                                                            CONSENT DECREE
DocuSign Envelope ID: 340166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 3 of 15 Page ID #:158



                              7.      This Court has jurisdiction over this action under 28 U.S .C. § 1332.
                 2    The Parties agree that for purposes of the Action and this Consent Decree venue is
                3     appropriate.
                4                                            AGREED RESOLUTION
                5             8.     Plaintiff and Defendant agree that it is in the Parties' best interest to
              6      resolve the Action on mutually agreeable terms without further litigation.
              7      Accordingly, the Parties agree to the entry of this Consent Decree without trial or
              8      further adjudication of any issues of fact or law raised in Plaintiffs Complaint. In
              9      resolution of this action, the Parties hereby AGREE to the following:
             10                                                 DEFINITIONS
             11              9.      Effective Date means the date on which this Consent Decree is entered

             12      on the Court's Docket Sheet following approval by the Court.

             13              l 0.    Reasonable Efforts means, with respect to a given goal or obligation,

             14      the efforts that a commercially reasonable person or entity in Defendant's position

            15       would use to achieve that goal or obligation. Any disagreement by the Parties as to

            16       whether Defendant has used Reasonable Efforts as provided for under this Consent

            17       Decree shall be subject to the dispute resolution procedures set forth in Paragraph 19

            18       of this Consent Decree. Reasonable Efforts shall be interpreted so as to not require

            19       Defendant to undertake efforts the cost, difficulty or impact on Defendant's Website

            20       of which could constitute an undue burden, as defined in Title III of the ADA but as

            21       applied solely to Defendant's Website - as though the Website were a standalone

            22       business entity, or which efforts could result in a fundamental alteration in the manner

            23       in which Defendant operates its Website - or the primary functions related thereto, or

            24
                     which could result in a loss of revenue or traffic on its Website related operations.

            25                                               RELEASE OF CLAIMS

           26                11.     For and in consideration of the promises, commitments and

           27
                     undertakings set forth in this Consent Decree, and for other good and valuable
                     consideration, the receipt of which is hereby acknowledged by Plaintiff, Plaintiff, on
           28
                                                                     -3-
                                                                                             CONSENT DECREE
DocuSign Envelope ID: 34D166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 4 of 15 Page ID #:159



                      her own behalf, and on behalf of any of her family members, employees, pa11ners,
                 2    grantees, agents, representatives, heirs, executors, administrators, devisees, trustees,
                 3    successors, assigns, assignors, attorneys, and any other entities in which Plaintiff has
                 4   an interest and all of their respective affiliates, and all persons acting directly or
                 5   indirectly on behalf of any of the foregoing (collectively, the "Releasing Parties"),
              6      hereby agrees to release and forever discharge the Defendant, entities the Defendant
              7      or any of its affiliates may acquire, purchase, or absorb in the future, and joint
              8      ventures now existing or hereafter created by the Defendant or any of its affiliates,
              9      each and all of their respective direct and indirect past, present, and future parent
             10      entities, subsidiaries, divisions, affiliates, legal successors, and predecessors
             11      (including entities they have acquired, purchased, or absorbed, and entities for which
             12      they have purchased substantially all of the assets), and each of all of their respective

             13      direct and indirect owners, management, controlling parties, entities under common

             14      control, officers, members, partners, directors, servants, agents, employees,

             15      incorporators, shareholders, investors, managers, principals, investment advisors,

            16       consultants,      employees,            representatives,   attorneys,   accountants,   lenders,

            17       unde1writers, insurers, vendors, service providers, website developers, and website

            18       hosting servers (collectively, the "Released Parties") from any and all liabilities,

            19       causes of action, charges, complaints, suits, claims, actions, liabilities, obligations,

            20       costs, losses, damages, lawsuits, losses, rights, judgments, fees, costs, expenses,

            21       bonds, bills, penalties, fines, and all other legal responsibilities of any form

            22       whatsoever, whether known or unknown, including any monetary, injunctive or

            23       declaratory relief relating thereto or for reimbursement of attorneys' fees, costs and

            24
                     expenses, whether presently existing or arising in the future, whether suspected or

            25
                     unsuspected, whether fixed or contingent, including those arising under any theory

            26       of law, whether common, constitutional, statutory or other, of any jurisdiction,

            27
                     foreign or domestic, whether in law or in equity arising out of or relating to: (i) the
                     Website and the Action; (ii) any acts or omissions by the Releasing Parties occurring,
           28
                                                                         -4-
                                                                                                    CONSENT DECREE
DocuSign Envelope ID: 34D166C8-6BE8-4851-M05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 5 of 15 Page ID #:160



                     or conditions existing, prior to the Effective Date; and (iii) any costs, attorneys' or
                2    expert fees, or expenses incuned or to be incw-red by the Releasing Parties in
                3    connection with the subject matter hereof (collectively, the "Released Claims") . The
                4    Releasing Parties hereby acknowledge and agree that, except as expressly set forth
                5    in this Agreement, the Released Parties have no other liabilities or obligations, of any
                6   kind or nature, owed to the Releasing Parties, in connection with or relating to the
                7   Released Claims or otherwise.
                8            12. Plaintiff hereby expressly and knowingly waives and relinquishes any
              9     and all rights that she has or might have relating to the Released Claims under
            10      California Civil Code § 1542 (and under any and all other statutes or common law

            L1      principles of similar effect) which reads as follows:

            12      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE

            13      CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
            14      EXIST IN HIS ORHERFAVORAT THE TIME OF EXECUTING THE RELEASE

            l5      AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

            16      AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED

            17      PARTY.

            18               13.   Plaintiff acknowledges that she may hereafter discover facts different

            19      from, or in addition to, those which she now believes to be true with respect to the

           20       Released Claims above. On her own behalf and on behalf of all of the Releasing

           21       Parties, Plaintiff agrees that the foregoing release and waiver shall be and remain

           22       effective in all respects notwithstanding such different or additional facts or

           23       discovery thereof, and that this Agreement contemplates the extinguishment of all

           24       such Released Claims. By executing this Agreement, Plaintiff acknowledges the

           25       following: (a) she is represented by counsel of her own choosing; (b) she has read

           26       and fully understands the provisions of California Civil Code§ 1542; and (c) she has

           27
                    been specifically advised by her counsel of the consequences of the above waiver
                    and this Agreement generally.
           28
                                                               -5-
                                                                                            CONSENT DECREE
DocuSign Envelop e ID: 340166C8-6BE8-4851 -AA05-94F65374E516
          Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 6 of 15 Page ID #:161



                               14.     Plaintiff agrees not to sue or file a charge, complaint, grievance,
                 2   demand for arbitration, or other proceeding against the Released Parties in
                 3   connection with the Released Claims in any f01um or assist or otherwise participate
                 4   willingly or voluntarily in any claim, arbitration, suit, action, investigation or other
                 5   proceeding of any kind which relates to any matter that involves the Released Claims,
                 6   unless required to do so by court order, subpoena or other directive by a court,
                 7   administrative agency, arbitration panel or legislative body, or unless required to
              8      enforce this Agreement.              To the extent any such claim, arbitration, suit, action,
              9      investigation or other proceeding may be brought by a third party, Plaintiff expressly
             JO      waives any claim to any form of monetary or other damages, or any other form of
             11      recovery or relief in connection therewith, except for statutorily required witness
             12      fees.
             13                                                      TERM

             14                15.    The term of this Consent Decree shall commence as of the Effective

             15      Date and remain in effect and expire by its own terms at the end of: (1) thirty-six (36)

             16      months from the Effective Date; or (b) the date, if any, that the United States

             17      Department of Justice adopts regulations for websites under Title III of the ADA (the

             18      "Expiration Date").

             19                       GENERAL NONDISCRIMINATION REQUIREMENTS

            20                16. Pursuant to the terms of this Consent Decree, Defendant:

            21                       a.            shall use Reasonable Efforts not to deny persons with a

            22                                    disability (as defined under the ADA), including the Plaintiff,

            23
                                                  the opportunity to participate in and benefit from the goods,

            24                                    services, privileges, advantages, and accommodations through

            25
                                                  the Website as set forth herein;

            26                       b.           shall use Reasonable Efforts to provide persons with a

            27
                                                  disability (as defined under the ADA), including the Plaintiff,

            28                                    an equal opportunity to participate in or benefit from the
                                                                       -6-
                                                                                                  CONSENT DECREE
DocuSign Envelope ID: 340166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 7 of 15 Page ID #:162



                                                  goods, services, privileges, advantages, and accommodations
                 2                                provided through the Website as set forth herein; and
                 3                   c.           shall use Reasonable Efforts to ensure that persons with a
              4                                   disability (as defined under the ADA), including the Plaintiff,
                 5                                are not excluded, denied services, segregated, or othe1wise
              6                                   treated differently because of the absence of auxiliary aids and
              7                                   services, through the Website as set forth herein.

              8                                              COMPLIANCE

              9               17.    Web Accessibility Conformance Timeline:              Defendant shall use

             10      Reasonable Efforts to ensure full and equal enjoyment of the goods, services,

             11      privileges, advantages, and accommodations provided by and through the Website

            12       (including all pages therein), including websites (including all pages therein and

             13      linked to therefrom) that can be navigated to or from the Website or which when

             14      entered reroute to the Website (collectively the "Websites"), according to the

            15       following timeJine and requirements provided that the following dates will be

            16       extended in the instance that the United States Department of Justice issues

            17       regulations for websites under Title III of the ADA while this Consent Decree is in

            18       effect and which contain compliance dates and/or deadlines further in the future than

            19       the dates set forth herein:

            20                      a.           Within twelve ( 12) months of the Effective Date, Defendant

            21                                   shall ensure that the Website, if in existence, substantially

            22                                   conforms in all material respects to the Web Content

            23                                   Accessibility Guidelines 2.1 Level A and AA Success Criteria

            24
                                                 ("WCAG 2.1 AA"), published by the Web Accessibility

            25
                                                 Initiative of the World Wide Web Consortium ("W3C") in

            26                                   such a manner so that the Website will be accessible to persons
                                                with disabilities. Should Congress, the Department of Justice,
            27
                                                 or the United States Supreme Court issue a ruling or final
           28
                                                                    -7-
                                                                                                 CONSENT DECREE
OocuSign Envelope ID: 34 0166C8-6BE8-4851 -AA05-94F65374E516
          Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 8 of 15 Page ID #:163



                                                    regulations (as applicable) adopting a legal standard for
                 2                                  website accessibility that is different from the WCAG 2.1 ,
                 3                                  Defendant shall have the option of substantially complying in
               4                                    all material respects with such legal standard in its sole and
                 5                                 absolute discretion.
               6                      b.           In achieving such conformance, Defendant may, among other
               7                                   things, rely upon, in whole or in part, the User Agent
               8                                   Accessibility Guidelines ("UAAG") 1.0; the Authoring Tool
              9                                    Accessibility Guidelines ("AT AG") 2.0; and the Guidance on
             lO                                    Applying    WCAG         2.1   to   Non-Web   Information   and
             11                                    Communications Technologies ("WCAG2. l ICT"), published

             12                                    by the W3C; or any combination thereof. If Defendant, in
             13                                    reasonably relying upon any of the foregoing, fails to achieve

             14                                    substantial conformance with WCAG 2.1 AA, Defendant will

             15                                    have nonetheless met its obligations under this Consent

             16                                    Decree.

             17                       c.           If Defendant's ability to meet the deadline for compliance is

             18                                    delayed by third-party vendors, acts of God, force majeure or

             19                                    other reasons that are outside of Defendant's control, the

            20                                     Parties' respective counsel shall meet and confer regarding an

            21
                                                   extended deadline.       If the Parties disagree regarding an

            22                                    extended deadline after the meet-and-confer, either Party will

            23                                    have the right to seek judicial relief.

            24
                                     d.           Defendant shall not be responsible for ensuring that third party

            25
                                                  content, advertisements, websites and/or plug-ins that are not

            26
                                                  owned by Defendant, but are otherwise located on the Website

            27
                                                  or linked to or from the Websites are accessible or otherwise
                                                  conform to WCAG 2.1 AA.
            28
                                                                      -8-
                                                                                                  CONSENT DECREE
DocuSign Envelope ID: 340166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 9 of 15 Page ID #:164



                                                   SPECIFIC RELIEF TO PLAINTIFF
                 2            18.    Specific Relief: Plaintiff and Defendant have agreed to settle all matters
                 3    relating to costs, damages, attorneys' fees, experts ' fees, other financial matters,
                4    relating to any alleged inaccessibility of the Website through a separate agreement
                5     (the " Confidential Addendum"), the remedial portions of which are hereby
                6     incorporated by reference into this Consent Decree but not publicly filed.            This
                7    Consent Decree, together with the Confidential Addendum referenced in this
                8    Paragraph 18, constitutes the entire agreement between the Parties on the matters of
              9      injunctive relief and damages, attorney fees, litigation expenses and costs, and no
            10       other statement, promise, or agreement, either written or oral, made by any of the

             ll      Parties or agents of any of the Parties, that is not contained in this written Consent

            12       Decree, shall be enforceable regarding the matters described herein.

            13                            PROCEDURES IN THE EVENT OF DISPUTES

            14               19.    Prior to the Expiration Date, if a party believes that the other pa1iy hereto

            15       has not complied in all material respects with any provision of the Consent Decree,

            16       that party shall notify the alleged non-complying Party in writing of such non-

            17       compliance and afford the alleged non-complying Party thirty (30) days to remedy

            18       the non-compliance or satisfy the complaining Party that the alleged non-complying

            19       Party will comply within a certain period of time. If the alleged non-comply ing Party

            20       has not remedied the alleged non-compliance or satisfied the complaining Party that

            21       it has complied within that time, the Parties shall meet and confer regarding the non-

           22        compliance. If the Parties are unable to resolve the issue(s), the complaining Party

           23        may apply to the Court for appropriate relief. The Court may order appropriate relief

           24
                     should it determine that either Party has not complied with this Decree.Any notice or

           25
                     communication required or permitted to be given to the Paiiies hereunder shall be

           26        given in writing by e-mail and by overnight express mail or United States first class
                     mail, addressed as follows:
           27

           28
                                                                  -9-
                                                                                                CONSENT DECREE
DocuSign Envelope ID: 34 D166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 10 of 15 Page ID #:165




                                       For PLAINTIFF:                    Joseph R. Mannin~ Esq.
                 2                                                       Manning Law, APc,
                                                                         4667 MacA1thur Blvd., Suite 150
                 3                                                       Newport Beach, CA 92660
                                                                         Tel: 949-200-8755
              4                                                          Email :
                                                                         adapracticegroup@manninglawoffice.
              5                                                          com
              6                        For DEFENDANT:                    Robert B. Bader, Esq.
                                                                         Sacks, Ricketts & Case LLP
              7                                                          177 Post Street, Suite 650
                                                                         San Francisco, CA 94108
              8                                                          Tel: 415-504-3148
                                                                         Email: rbader@srclaw.com
              9

             10
                                                              MODIFICATION
             11
                              20. No modification of this Consent Decree shall be effective unless in
             12
                     writing and signed by authorized representatives of all Parties.
             13
                                            ENFORCEMENT AND OTHER PROVISIONS
             14
                              21.    The interpretation and enforcement of this Consent Decree shall be
             15
                     governed by the laws of the State of Calif01nia.
             16
                              22.    This Consent Decree contains the entire agreement of the Plaintiff and
            17
                     the Defendant conce1ning the subject matter described in Paragraph 2, other than the
            18
                     terms of the Confidential Addendum, and no other statement, promise, or agreement,
            19
                     either written or oral, made by any party or agent of any party, that is not contained
            20
                     in this Consent Decree, and concerns the subject matter described in Paragraph 2,
            21
                     shall be enforceable, other than the Confidential Addendum.
            22
                             23 . If any provision of this Consent Decree is determined to be invalid,
            23
                     unenforceable, or otherwise contrary to applicable law, such provision shall be
            24
                     deemed restated to reflect as nearly as possible and to the fullest extent permitted by
            25
                     applicable law its original intent and shall not, in any event, affect any other
            26       provisions, all of which shall remain valid and enforceable to the fullest extent
            27       permitted by applicable law.
           28
                                                                  -10-
                                                                                              CONSENT D ECREE
DocuSign Envelope ID: 340166C8-6BE8-4851-AA05-94F65374E516
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 11 of 15 Page ID #:166



                              PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES
                 2            24. The Parties to this Consent Decree expressly intend and agree that this
                 3   Consent Decree shall inure to the benefit of all persons with vision disabilities as
              4      defined by the ADA, including those who utilize a screen reader to access the
                 5   Website, which disabled persons shall constitute third-party beneficiaries to this
              6      Consent Decree.
              7               25.    The signatories represent that they have the authority to bind the
              8      respective parties, Plaintiff and Defendant to this Consent Decree.
              9                                     CONSENT DECREE HAS BEEN READ
             10               26. This Consent Decree has been carefully read by each of the Parties, and
             11      its contents are known and understood by each of the Parties. This Consent Decree
            12       is signed freely by each party executing it. The Parties each had an opportunity to
             13      consult with their counsel prior to executing the Consent Decree.
            14

            15                                                       PLAINTIFF

            16

            17              Dated:    2/ 19/2019

            18

            19                                                       DEFENDANT

            20
            21              Dated:

            22
            23
            24

            25
            26
            27

            28
                                                              -11-
                                                                                           CONSENT DECREE
          Case ID:
OocuSign Envelope 2:18-cv-08878-ODW-RAO            Document
                    340166C8-6BE8-4851-AA05-94F65374E516      14 Filed 02/20/19 Page 12 of 15 Page ID #:167



                  APPROVED AS TO FORM AND CONTENT:

                                                                            MANNING~
                                                                                                                ~•~
             2

             3             Dated:     ~- \~- d.ou                            By: (_ ~----
                                                                               Joseph~r.
             4
                                                                               Attorneys for Plaintiff
             5

             6                                                              SACKS, RICKETTS & CASE LLP

             7             Dated:                                              By:
                                                                               Robe-rt~B.....---.8.....---ad~e-r-,E~s-q-.~~~

             8
                                                                               Attorneys for Defendant
             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25
            26
            27
            28
                                                                    -1 2-
                                                                                                        CONSENT DECREE
Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 13 of 15 Page ID #:168




                        PERSONS BOUND AND IN TENDED THIRD-PARTY BENEFICIARIES
           2            24.   The Parties to this Consent Decree expressly intend and agree that this
           3     Consent Decree shall inure to the benefit of all persons with vision disabilities as
           4     defined by the ADA. including those who utilize a screen reader to access the
           5     Website~   which disabled persons shall constitute third-party beneficiaries to this
           6     Consent Decree.
           7            25.   The signatories represent that they have the authority to hind the
           s     respective parties. Plaintiff and Defendant to this Consent Decree.
           9                              CONSENT DECREE HAS BEEN READ
        10              26.   This Consent Decr\!e has been carefully read by each of the Parties. and
        11       its contents are known and understood by each of the Parties. This Consent Decree
        12       is signed freely by each party executing it. The Parties each had an opportunity to
        13       consult with their counsel prior to executing the Consent Decree.
        14

        15                                                         PLAINTIFF
        16

        17             Dated:                                          By: - - - - - - - - - - - -
        18

        19                                                         DEFENDANT
        :;o
        21
                                                                       By:     J{1ft    ~
        22
        23                                                             Its:   £.vPand 0ecre.ta;:..y
        24
        ,.,-
        .... )

        26
        27
        28
                                                           -I I-
                                                                                        CONSENT l EC REE
Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 14 of 15 Page ID #:169




            i1      APPROVED AS TO FORM AND CONTENT:
            I

            i2                                             MANNINGLAW,APC
                3       Dated: - - - - - - - -                By:
                                                              Josep_h_R_._M_a_n_n_m_g_,J-r-.- - -
                4
                                                              Attorneys for Plaintiff
            :s
                6                                          SACKS, RICKETTS & CASE LLP
                7       Dated:   ~ /t ti\   /i ~              By:
                                                              Robe-rt~s-.-B~a~a~er-,~E-sq-.--~
                8
                                                              Attorneys for Defendant
                9

            10

            11

            12

            13
            14

            15
        '
        !16

            17
        ,18

        .19

        20
        21

        22
        I
        I
        ~3
        I
        I
        ~4
        I




        25
        I
        I


        ~6
        I

        27

        28
                                                   -1 2-
                                                                                 CONSENT DECREE
DocuSign Envelope ID: 340166C8-6BE8-4851-AA05-94F65374E51 6
         Case 2:18-cv-08878-ODW-RAO Document 14 Filed 02/20/19 Page 15 of 15 Page ID #:170



                         COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT
                 2                                            DECREE
                 3            THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts
                 4   and having reviewed this proposed Consent Decree,
                 5            FINDS AS FOLLOWS:
                6             1)     This Court has personal jurisdiction over Plaintiff and Defendant for the
                7    purposes of this lawsuit pursuant to 28 U.S.C. §§ 1332;
                8             2)     The provisions of this Consent Decree shall be binding upon the Parties;
              9               3)     Entry of this Consent Decree is in the public interest;
             Io               4)     This Consent Decree is for settlement purposes only and does not
             11      constitute an admission by Defendant of any of the allegations contained in the
             12      Complaint or any other pleading in this lawsuit, nor does it constitute any finding of
             13      liability against Defendant; and
             14               5)     This Consent Decree shall be deemed as adjudicating, once and for all,
             I5      the merits of each and every claim, matter, and issue that was alleged, or could have

            16       been alleged by Plaintiff based on, or arising out of, or in connection with, the

            17       allegations in the Complaint.

            18               NOW THEREFORE, the Court approves the Consent Decree and in doing so

            19       specifically adopts it and makes it an Order of the Court.

            20
            21               SO ORDERED:

            22
                                                                O.S.D.J.
            23

            24

            25

            26
           27

           28
                                                                 -13-
                                                                                               CONSENT DECREE
